Citation Nr: 0717199	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for pronation syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back strain and disc space narrowing of L4-
5 and L5-S1 with some bulging.

3.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the left foot, status post 
left sesamoidectomy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome.

5.  Entitlement to service connection for sciatica, claimed 
as secondary to the service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984, and from November 1986 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

The February and March 2004 rating decisions also denied 
other claims raised by the veteran.  In a January 2005 notice 
of disagreement, the veteran stated he wished to disagree 
with the issues of entitlement to service connection for a 
plantar fasciitis of the right foot, conjunctivitis, 
bilateral hearing loss, a right knee disorder, and Gulf War 
Syndrome, and the issues of entitlement to increased initial 
evaluations for hypertension, nephrolithiasis, major 
depressive disorder, acid reflux disease, and headaches.  The 
veteran was issued a statement of the case regarding all 
issues in March 2005.  He then perfected an appeal of all 
issues in April 2005.

However, a June 2005 Informal Conference report indicates 
that the veteran wished to withdraw his claims regarding 
nephrolithiasis, bilateral hearing loss, a right knee 
disorder, and Gulf War Syndrome.  Because these issues were 
withdrawn in a written statement signed by the veteran, we 
find that they are no longer before the Board at this time.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202 (2006).

Also, in a June 2005 rating decision, the RO increased the 
veteran's evaluations for hypertension, acid reflux disease, 
and headaches to 10 percent.  The June 2005 hearing worksheet 
indicated the veteran sought 10 percent ratings for these 
disabilities.  Therefore, the Board finds that this is a 
total grant of the benefit as to these issues, and they are 
not before the Board now.  In addition, the hearing worksheet 
and rating decision showed the veteran was satisfied that his 
conjunctivitis claim was included with his chronic sinusitis 
claim.  This was accomplished in the June 2005 rating 
decision.  This represents a full grant of the benefit sought 
on appeal as to this issue, and it is not before the Board at 
this time.  Therefore, the Board will confine this decision 
to the issues as set forth above.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for irritable bowel syndrome and entitlement to 
service connection for sciatica are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence has not been presented showing a 
current disability diagnosed as pronation syndrome.

2.  The veteran's low back strain and disc space narrowing of 
L4-5 and L5-S1 with some bulging is characterized by full 
range of motion, with no decreased range of motion on flare-
ups, and no abnormal gait.

3.  The veteran's plantar fasciitis of the left foot, status 
post left sesamoidectomy, is characterized by no more than 
moderate disability, and there is no evidence of deformity, 
swelling, or callosities.


CONCLUSIONS OF LAW

1.  Pronation syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). 

2.  The criteria for an increased evaluation for low back 
strain and disc space narrowing of L4-5 and L5-S1 with some 
bulging are not met.  38 U.S.C.A. § 1155 (West 2006); 38 
C.F.R. Part 4, §4.71a; Diagnostic Codes 5235 to 5243 (2006).

3.  The criteria for an increased evaluation for fasciitis of 
the left foot, status post left sesamoidectomy, are not met.  
38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. Part 4, §4.71a, 
Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Here, proper VCAA notice was provided to the veteran after 
the initial adjudication of his claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the veteran after the initial adjudication, 
the veteran has not been prejudiced thereby.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

In November 2003 and March 2006, the RO sent the veteran 
letters regarding the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims.  The November 2003 letter informed 
the veteran that VA would assist him in obtaining evidence to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised it was his responsibility 
to send medical records showing his current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request such records.  He was also 
asked to provide to provide "any evidence in your possession 
that pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  
The March 2006 letter informed the veteran of what evidence 
was needed to establish an increased rating for a disability 
and information regarding the potential downstream issue of 
effective date.

The Board finds that the content of the November 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2006 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and thus the presumption of prejudicial error as to 
such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under the 
VCAA.  The Board, thus, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Service Connection for Pronation Syndrome

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The service medical records show the veteran sought treatment 
from a private podiatrist.  A May 2002 record shows the 
veteran was moderately pronated though mid-stance of his 
gait.  The assessment in May, June, July, August, and October 
2002 was pronation syndrome and plantar fasciitis.

The January 2004 VA examination shows the examiner noted that 
there was a claim regarding pronation syndrome.  The 
examination report showed that the veteran did not know what 
this meant and neither did the examiner.  The examiner 
indicated that this disorder should be omitted as it was not 
there.  On examination, the veteran walked and ambulated in a 
normal manner without any difficulty or problems.  No 
subsequent examination addressed pronation.

Based on a review of the record, the Board finds that service 
connection is not warranted for pronation, because there is 
no post-service evidence of a diagnosis of this disorder.  
While private medical records dated in 2002 show the veteran 
was diagnosed with pronation syndrome, none of the evidence 
since service shows that this is a current disability.  
Indeed, the January 2004 VA examiner indicated that neither 
he nor the veteran knew of the pronation disorder.  On 
examination, the veteran had normal ambulation, and no 
diagnosis with regard to pronation was given.  Subsequent VA 
examinations show no diagnosis of this disorder.

The Board concludes that the preponderance of the evidence is 
against service connection for pronation syndrome because 
there is no evidence of the claimed disability.  See 
Degmetich v. Brown, supra.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Increased Rating Claims

A.  Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1 (2006).

B.  Low Back Disability

The veteran's service-connected low back strain and disc 
space narrowing of L4-5 and L5-S1 with some bulging is 
currently rated 10 percent disabling under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A January 2004 VA examination report shows the veteran 
complained of low back pain.  A previous MRI showed disc 
space narrowing with some degenerative joint disease and some 
bulging at L4-5 and L5-S1.  He indicated the pain radiated to 
his left hip and into the left lateral thigh.  He took a 
muscle relaxant for this disorder.  Forward flexion was to 90 
degrees, extension was to 30 degrees, lateral flexion was to 
35 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  Straight leg raising was to 90 degrees, 
bilaterally.  There was no evidence of muscle atrophy.  Deep 
tendon reflexes were within normal limits.  The diagnosis was 
chronic low back strain with disc space narrowing and some 
bulging.

A December 2004 VA report of an MRI shows mild grade 
posterior disk bulge at L5-S1, a slightly exaggerated 
lumbosacral angle, moderate grade posterior disk bulge 
causing mild displacement of the traversing left S1 nerve 
root, and degenerative process causing mild relative 
narrowing of the foramina bilaterally.

In an April 2005 written statement, the veteran's wife 
indicated that his low back problems caused him to have 
trouble with chores he used to complete.  He now needed help 
from a neighbor.

In June 2005, the veteran underwent examination with QTC 
services.  He reported intermittent pain that varied in 
length of time.  It radiated to his buttocks and thighs.  He 
functioned with medication during flare-ups.  During flare-
ups, he had functional impairment of limited ability to do 
physical activity.  He could not sit or stand for long 
periods of time and could not do any significant bending.  He 
had not lost any time from work related to this disability.

Examination of the thoracolumbar spine revealed no radiation 
of pain on movement or muscle spasm.  There was tenderness in 
the midline lumbar region.  Flexion was to 90 degrees, 
extension was to 30 degrees, lateral flexion was to 30 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  Range of motion was not limited by repetitive 
use, pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays of the lumbar spine showed normal 
vertebral bodies without fracture, lesion, or arthritic 
change.  There was narrowing of the disc space at L5-S1.  The 
diagnosis was chronic lumbar strain with mild disc space 
narrowing at L5-S1 consistent with early degenerative disc 
disease.

In August 2006, the veteran again underwent VA examination.  
He had pain once every one to two weeks.  It lasted a few 
days.  Physical activity caused flare-ups.  With flare-ups, 
there was increased pain and weakness with no decreased range 
of motion, no fatigue, and no incoordination.  He reported 
shooting pains down the left buttock in the thigh about once 
a month.  He also had right leg numbness in his thigh.  He 
walked to relieve the numbness.

On examination of the spine, there was no spasm.  He had 
tenderness in the lower lumbar spine but no sciatic notch 
tenderness or sacroiliac joint tenderness.  Flexion was to 90 
degrees with no pain.  Extension was to 30 degrees with 
slight pain at 30 degrees.  Right and left lateral flexion 
was to 30 degrees with slight pain at 30 degrees.  Right and 
left rotation was to 30 degrees with no pain.  Repetitive 
motion increased pain.  Strength, sensation, and reflexes 
were normal in the lower extremities.  Straight leg raising 
was negative for pain in his back or radiating pain.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with radicular symptoms on history but no evidence of 
radiculopathy on examination.

After review of the evidence of record, the Board finds that 
the criteria for an initial disability rating in excess of 10 
percent are not met.  Forward flexion is not limited to 60 
degrees or less.  Forward flexion is shown as 90 degrees and 
the combined range of motion in the thoracolumbar spine is 
greater than 120 degrees on the various recent examinations 
of record.  Also, while there are findings for tenderness of 
the lumbar region and complaints of radiation into the lower 
extremity, there is no evidence of spasms or guarding or 
abnormal spinal contour.  Lastly, there is no evidence of 
ankylosis or intervertebral disc syndrome with incapacitating 
episodes.  On August 2006 VA examination, the veteran 
reported shooting pain down the left buttock, but objectively 
there was no evidence of radiculopathy.  

Based on the record, the Board finds that there is a lack of 
evidence to show that the veteran's low back disability 
warrants a higher initial disability rating.  The evidence of 
record shows that the veteran had normal range of motion of 
his thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2006).   The Board notes that 38 C.F.R. §§ 4.40 and 4.45 
(2006) and DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of 
intermittent low back pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45.  
The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected spine disability 
are contemplated in the 10 percent rating assigned.  
Specifically, the Board notes that the June 2005 examination 
report indicated there was no additional limitation in range 
of motion due to repetitive use, pain, fatigue, weakness, 
lack of endurance, or incoordination.  The August 2006 VA 
examination report noted there was increased pain and 
weakness but no change in the veteran's range of motion.  
Therefore, the Board is unable to find that, because of pain 
and weakness, the veteran's disability more nearly 
approximates the criteria for a higher disability evaluation.  
There is no indication that, even during flare-ups, the 
veteran's forward flexion of the thoracolumbar spine is 
limited to 60 degrees, such that a 20 percent disability 
rating is warranted.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra.

Finally, the Board notes that the applicable Diagnostic Codes 
instruct that separate ratings are to be applied to any 
associated neurologic abnormalities, the veteran has raised a 
claim of entitlement to service connection for sciatica, and 
this claim is the subject of the Remand below.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the assignment 
of an initial evaluation in excess of the currently assigned 
10 percent, and that a uniform 10 percent disability 
evaluation is warranted.  See Fenderson, supra.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C.  Left Foot Plantar Fasciitis

The veteran's plantar fasciitis of the left foot is currently 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2006).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, flatfoot, acquired, is rated 
10 percent when moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendon 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 20 percent disability evaluation is 
warranted for one foot when severe, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  Id.

The January 2004 VA examination report shows the veteran 
fractured his sesamoid bone.  The sesamoid bones have been 
removed.  He also had plantar fasciitis.  These both caused 
chronic left foot pain.  He had moderate pes planus.  The 
scar from surgery was healed well.  There was some pain to 
deep palpation.  Nevertheless, the range of motion of the 
joint was good.  The veteran had some pain over the plantar 
fascia area, which was diagnosed as a plantar fasciitis of a 
moderate degree, not severe.  According to the veteran, it 
was milder than it had been in the past.  He did not have 
complete pes planus.  He had moderate lowering of the arch, 
but his arch was not completely flat.  There was some pain 
over the arch on deep palpation.  Nevertheless, the veteran 
walked and ambulated in a normal manner without any 
difficulty or problem.  He walked on his heels and toes 
without difficulty or problem.  The diagnoses were mild 
plantar fasciitis, which was very moderate, very mild pes 
planus, and very mild plantar fasciitis.

The June 2005 QTC Services examination report shows the 
veteran described weakness, pain, stiffness, swelling, and 
fatigue at rest and with standing or walking.  His surgery 
resulted in no pain relief.  He could only walk short 
distances or stand for short periods of time.  The veteran 
stated he missed work five times in a year because of this 
disorder.  The veteran's gait was normal.  There was 
tenderness on palpation of the metatarsal heads and along the 
plantar fascia.  He had mild pes planus with a slight degree 
of valgus of the foot.  There was no forefoot or midfoot 
malalignment.  Palpation of the plantar surface revealed 
slight tenderness.  The veteran did not have limited function 
on standing or walking on examination.  The diagnosis was 
mild pes planus with plantar fasciitis, status post 
sesamoidectomy.

In August 2006, the veteran again underwent VA examination.  
His current physician said he had nerve and joint damage that 
caused his pain.  He described his four small toes as being 
"on fire" constantly.  He denied flare-ups on his toes.  He 
had pain in the ball, arch, and heel of his foot.  The pain 
bothered him about once a month.  The veteran described 
increased pain, a little decreased range of motion, weakened 
toes, fatigue, and incoordination.

On examination, the veteran could dorsiflex to 5 degrees and 
plantar flex to 60 degrees with pain at the extremes of the 
motion.  Repetitive motion increased pain.  Strength was 
normal.  There was tenderness over the arches and metatarsal 
areas.  The veteran was tender with manipulation of the 
arches.  The arches only dropped a very slight amount with 
weight bearing.  There was no deformity, swelling, or 
erythema.  The diagnosis was left foot plantar fasciitis and 
status post sesamoidectomy with continued residual 
metatarsalgia and toe pain.

Based on a review of the record, the Board finds that the 
evidence does not show that an increase to a 20 percent 
rating is warranted here.  None of the evidence shows that 
the veteran's left foot pes planus with plantar fasciitis is 
severe.  Both of these disorders have been described as mild 
or moderate throughout the medical evidence associated with 
the claims file.  In addition, the August 2006 VA examiner 
reported that there was no deformity.  As noted above, the 
veteran was found to have pronation while in service.  
However, he has been examined three times since service, and 
no diagnosis of pronation has been made since that time.  
While examination revealed tenderness on palpation, there is 
no evidence of swelling on use or characteristic callosities.  
Therefore, the Board finds that an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, is not warranted.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for plantar fasciitis of 
the left foot, and that a uniform 10 percent evaluation is 
warranted.  See Fenderson, supra. As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for pronation syndrome is denied.

An initial evaluation in excess of 10 percent for a low back 
strain and disc space narrowing of L4-5 and L5-S1 with some 
bulging is denied.

An initial evaluation in excess of 10 percent for plantar 
fasciitis of the left foot, status post left sesamoidectomy 
is denied.


REMAND

A rating decision was issued in February 2006, finding that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for irritable 
bowel syndrome and denying a claim of entitlement to service 
connection for sciatica, claimed as secondary to the service-
connected low back disorder.  In April 2006, the veteran 
submitted a notice of disagreement with regard to both of 
these issues.  No statement of the case was provided to the 
veteran on these issues.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided an appropriate 
statement of the case on the issues of 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for irritable bowel 
syndrome and the issue of entitlement to 
service connection for sciatica, claimed 
as secondary to the service-connected low 
back disability.  They should be given an 
opportunity to respond.

2.  If (and only if) the veteran perfects 
the appeal by timely submitting a 
substantive appeal, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


